            Case 17-11811         Doc 163       Filed 11/13/18 Entered 11/13/18 13:57:51                Desc Main
                                                 Document     Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
IN RE: REBUILTCARS CORPORATION                                  CASE NO: 17-11811
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 11/13/2018, I did cause a copy of the following documents, described below,
Motion for Final Decree
Final Fee Application




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/13/2018
                                                          /s/ Penelope N. Bach
                                                          Penelope N. Bach 6284659
                                                          Bach Law Offices, Inc.
                                                          PO Box 1285
                                                          Northbrook, IL 60065
                                                          808 564 0808
                Case 17-11811           Doc 163        Filed 11/13/18 Entered 11/13/18 13:57:51                       Desc Main
                                                        Document     Page 2 of 4




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION
 IN RE: REBUILTCARS CORPORATION                                         CASE NO: 17-11811

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 11/13/2018, a copy of the following documents, described below,

Motion for Final Decree
Final Fee Application




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/13/2018




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Penelope N. Bach
                                                                            Bach Law Offices, Inc.
                                                                            PO Box 1285
                                                                            Northbrook, IL 60065
            Case 17-11811
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 163SERVED
                                            Filed
                                                VIA11/13/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/13/18 13:57:51     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 3 of 4
CASE INFO                                AMERICAN EXPRESS BANK FSB                FIRST HOME BANK
LABEL MATRIX FOR LOCAL NOTICING          CO BECKET AND LEE LLP                    ANASTASI JELLUM PA
07521                                    POB 3001                                 14985 60TH STREET NORTH
CASE 17-11811                            MALVERN PA 19355-0701                    STILLWATER MN 55082-6696
NORTHERN DISTRICT OF ILLINOIS
CHICAGO
TUE NOV 13 11-53-33 CST 2018


                                         DEBTOR                                   EXCLUDE
FIRST HOME BANK
SCOTT KRAUS                              REBUILTCARS CORPORATION                  US BANKRUPTCY COURT
150 S WACKER DRIVE                       21652 WHITE AVE                          EASTERN DIVISION
SUITE 2900                               JOLIET IL 60433-9575                     219 S DEARBORN
CHICAGO IL 60606-4206                                                             7TH FLOOR
                                                                                  CHICAGO IL 60604-1702




1ST GLOBAL CAPITAL                       AMERICAN EXPRESS                         AMERICAN SOCIETY FOR ASSET PRO
1250 E HALLANDALE BEACH BLVD             PO BOX 981540                            1031 BLUFF STREET
SUITE 409                                EL PASO TX 79998-1540                    SAINT GEORGE UT 84770-5206
HALLANDALE FL 33009-4624




AUTOMOTIVE FINANCING COMPANY             CH ROBINSON WORLDWIDE INC                CAPITAL MERCHANT SERVICES LLC
3410 COLONY BAY DR                       14701 CHARLSON ROAD                      ONE EVERTRUST PLAZA
ROCKFORD IL 61109-2560                   EDEN PRAIRIE MN 55347-5076               SUITE 1401
                                                                                  JERSEY CITY NJ 07302-3087




CAPITAL ONE                              CAR PART                                 CHASE CARD
PO BOX 30285                             PO BOX 367                               PO BOX 15298
SALT LAKE CITY UT 84130-0285             FLORENCE KY 41022-0367                   WILMINGTON DE 19850-5298




COMED                                    COMED                                    COMCAST
CUSTOMER CORRESPONDENCE GROUP            THREE LINCOLN CENTER                     155 INDUSTRIAL DR
PO BOX 87522                             VILLA PARK IL 60181-4204                 ELMHURST IL 60126-1618
CHICAGO IL 60680-0522




COMED                                    COMMONWEALTH EDISON COMPANY              D PATRICK MULARKEY
PO BOX 6111                              ATTN BANKRUPTCY DEPARTMENT               ROOM 7894 JCB BUILDING
CAROL STREAM IL 60197-6111               1919 SWIFT DRIVE                         555 4TH STREET NW
                                         OAKBROOK TERRACE IL 60523-1502           WASHINGTON DC 20001-2733




ECU WORLDWIDE                            FIRST HOME BANK                          FIRST HOME BANK
2401 NW 69TH STREET                      9190 SEMINOLE BLVD                       ANASTASI JELLUM PA
MIAMI FL 33147-6883                      SEMINOLE FL 33772-3148                   CO T CHRIS STEWART
                                                                                  14985 60TH STREET NORTH
                                                                                  STILLWATER MN 55082-6696




HARRIS BANK CHECKING ACCOUNT             HARRIS NA                                HARRIS TRUST SAVINGS BANK
PO BOX 4320                              3800 GOLF RD SUITE 300                   111 W MONROE ST
CAROL STREAM IL 60197-4320               ROLLING MEADOWS IL 60008-4037            CHICAGO IL 60603-4095
            Case 17-11811
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 163SERVED
                                            Filed
                                                VIA11/13/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/13/18 13:57:51     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 4 of 4
HOLLANDER                                I PASS                                   I PASS
4221 SOLUTIONS CENTER                    2700 OGDEN AVENUE                        ILLINOIS TOLLWAY
CHICAGO IL 60677-4002                    DOWNERS GROVE IL 60515-1703              PO BOX 5201
                                                                                  LISLE IL 60532-5201




IL DEPT OF REVENUE BANKRUPTCY SECTION    ILLINOIS ATTORNEY GENERAL                ILLINOIS DEPARTMENT OF REVENUE
PO BOX 19035                             100 W RANDOLPH STREET                    BANKRUPTCY DEPARTMENT
SPRINGFIELD IL 62794-9035                CHICAGO IL 60601-3271                    P O BOX 64338
                                                                                  CHICAGO IL 60664-0338




INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE                 JKLMN LLC
CENTRALIZED INSOLVENCY OPERATIONS        PO BOX 7346                              4735 BEAU BIEN LANE W
PO BOX 7346                              PHILADELPHIA PA 19101-7346               LISLE IL 60532-1001
PHILADELPHIA PA 19101-7346




JP MORGAN CHASE BANK NA                  JEREMY M DUNN                            LAURA BRATKOVSKYTE
PORTFOLIO MANAGEMENT CENTER              CORPORATE COUNSEL                        4735 BEAUBIEN LN
PO BOX 29550 AZ1-1004 17TH FL            AUTOMOBILE FINANCING CORPORATION         LISLE IL 60532-1001
PHOENIX AZ 85038-9550                    13085 HAMILTON CROSSING BLVD SUITE 300
                                         CARMEL IN 46032-1445




MINDAUGAS KAZAKEVICIUS                   MITCHELL INTERNATIONAL                   NICOR
4735 BEAUBIEN LN                         PO BOX 229001                            PO BOX 5407
LISLE IL 60532-1001                      SAN DIEGO CA 92192-9001                  CAROL STREAM IL 60197-5407




OSHA                                     PAYPAL CREDIT                            SWIFT CAPITAL
365 SMOKE TREE PLAZA                     PO BOX 105658                            3505 SILVERSIDE RD
NORTH AURORA IL 60542-1723               ATLANTA GA 30348-5658                    WILMINGTON DE 19810-4905




US SMALL BUSINESS ADMINISTRATION         UNITED STATES ATTORNEY                   KABBAGECOM
SACRAMENTO DISTRICT OFFICE               219 S DEARBORN STREET                    925B PEACHTREE ST
6501 SYLVAN RD SUITE 100                 CHICAGO IL 60604-1708                    SUITE 1688
CITRUS HEIGHTS CA 95610-5017                                                      ATLANTA GA 30309-3918




NICOR GAS                                BEN L SCHNEIDER                          PATRICK S LAYNG
PO BOX 549                               SCHNEIDER STONE                          OFFICE OF THE US TRUSTEE REGION 11
AURORA IL 60507-0549                     8424 SKOKIE BLVD                         219 S DEARBORN ST
                                         SUITE 200                                ROOM 873
                                         SKOKIE IL 60077-2568                     CHICAGO IL 60604-2027




PAUL M BACH                              PENELOPE N BACH
BACH LAW OFFICES                         BACH LAW OFFICES
PO BOX 1285                              PO BOX 1285
NORTHBROOK IL 60065-1285                 NORTHBROOK IL 60065-1285
